SECOND AMENDMENT TO LEASE AGREEMENT

THIS SECOND AMENDMENT is made this Sixteenth day of June, 2005, by and between
LIBERTY PROPERTY LIMITED PARTNERSHIP, a Pennsylvania limited partnership
(“Landlord”), and VERTICALNET, INC., a Pennsylvania corporation (“Tenant”).

BACKGROUND:

A. Landlord and Aatlas Commerce, Inc., a Delaware corporation (“Aatlas”),
entered into a Lease Agreement dated January 12, 2000 (the “Original Lease”), as
amended by First Amendment to Lease Agreement dated April 13, 2000 (the “First
Amendment”), covering premises containing approximately 4,772 rentable square
feet (the “Original Space”) known as Suite 120 located in Landlord’s building
(the “Building”) at 400 Chesterfield Parkway, Malvern, Pennsylvania, as more
fully described in the Original Lease.

B. Aatlas changed its name to Atlas Commerce, Inc. (“Atlas”).

C. Pursuant to the terms of a certain Agreement Assigning and Terminating Lease
Agreements and Releasing Parties dated January 16, 2003 by and among Landlord,
Tenant and Atlas (the “Assignment and Termination Agreement”), Atlas assigned
all of its right, title and interest in the Original Lease and the First
Amendment to Tenant and the Original Lease and First Amendment were further
amended (the Original Lease, as amended by the First Amendment and the
Assignment and Termination Agreement, is hereinafter referred to collectively as
the “Lease”).

D. Pursuant to the Assignment and Termination Agreement, the Lease was to be
terminated on or before May 31, 2003 (the “Termination Date”), subject to the
right of Tenant to extend the Termination Date on a quarterly basis thereafter.

E. Tenant has extended the Termination Date to August 31, 2005.

F. Tenant desires to increase the amount of space leased in the Building and to
extend the term of the Lease and Landlord has agreed to such increase and
extension subject to the provisions of this Second Amendment.

G. Landlord and Tenant have agreed that, in order to satisfy Tenant’s space
needs, Tenant will be required to vacate the Original Space and lease other
space in the Building.

H. Accordingly, Landlord and Tenant desire to amend the Lease.

NOW, THEREFORE, the parties hereto, in consideration of the mutual promises and
covenants contained herein and in the Lease, and intending to be legally bound
hereby, agree that the Lease is amended as follows:

1. All capitalized terms used herein and not otherwise defined herein shall have
the meanings ascribed to them in the Lease.

2. Landlord hereby agrees to lease to Tenant and Tenant hereby agrees to lease
from Landlord Suite 120 of the Building containing approximately 7,947 rentable
square feet, as more fully described in Exhibit “A” attached hereto (the
“Relocation Space”), on the terms set forth in this Second Amendment. Within
fifteen (15) days following the Effective Date (as hereinafter defined),
Landlord’s architect shall measure the Relocation Space and determine the
rentable area of the Relocation Space. In the event that the rentable area of
the Relocation Space so determined shall vary from that set forth in this
paragraph 2, then (i) all amounts set forth in this Second Amendment based upon
the rentable area of the Premises (including without limitation the monthly and
annual Minimum Rent, Estimated Annual Operating and Electrical Expenses and
Tenant’s Proportionate Share) shall be appropriately adjusted, and (ii) Landlord
and Tenant shall execute an amendment or other written agreement setting forth
the revised rentable area of the Premises and such adjustments.

3. Landlord shall, at its sole cost and expense (except as expressly otherwise
set forth in this Section 3), complete the Relocation Space in accordance with
the plan of improvements and scope of work attached as Exhibit “B” and the
specifications attached as Exhibit “C”. Such improvements shall be completed at
Landlord’s cost and expense, except that back-up power generation, supplemental
HVAC and Tenant’s voice/data/security installation shall be performed by Tenant
at Tenant’s sole cost and expense. All necessary construction shall be
substantially completed and ready for use and occupancy by Tenant on the date
that is five (5) weeks after Landlord’s receipt of a building permit for such
work, subject to extension for delays due to any cause beyond the reasonable
control of Landlord or Landlord’s contractors or suppliers. All construction
shall be performed in a good and workmanlike manner and shall comply at the time
of completion with all applicable Laws and Requirements of the governmental
authorities having jurisdiction. The Relocation Space shall be deemed to be
substantially complete when a certificate of occupancy for the Relocation Space
has been issued by the appropriate governmental authority (if required) and all
improvements to be made by Landlord pursuant to this Second Amendment have been
completed, except for mutually agreed-upon punch-list items. Notwithstanding
anything to the contrary set forth in this Section 3, costs incurred by Landlord
to replace the existing carpet and vinyl cove base in two (2) private offices
and two (2) conference rooms and to install carpet and vinyl cove base over the
existing vinyl flooring in one (1) storage room, as shown on Exhibit “B”,
together with interest on such costs at the rate of 10% per annum, shall be
amortized over the extended Term of the Lease and such amounts shall be paid by
Tenant, as additional rent, in equal monthly installments at the time and in the
manner set forth in the Lease for payment of Minimum Annual Rent. New carpet and
vinyl cove base shall be similar to the existing carpet and base in other areas
of the Relocation Space and is specified in Exhibit “C”.

4. Upon the Effective Date (as hereinafter defined), Tenant shall vacate and
surrender the Original Space (except for the portion thereof constituting a part
of the Relocation Space) to Landlord, leaving it in the condition it is required
to be surrendered under the Lease.

5. Upon the Effective Date (as hereinafter defined), Section 1(a) of the Lease
defining “PREMISES” is amended by deleting the references to “4,772” approximate
rentable square feet and “Suite 120” and inserting “7,947” and “Suite 120” in
its place.

6. Section 1(c) of the Lease defining “TERM” is amended to extend the Term until
the Expiration Date set forth in paragraph 7 below.

7. Section 1(c)(ii) of the Lease defining “EXPIRATION DATE” is amended to extend
the Expiration Date to the date which is sixty (60) months after the first day
of the first full calendar month after the Effective Date (as hereinafter
defined).

8. Effective on the date (the “Effective Date”) which is the earlier of (a) the
date of substantial completion of the Relocation Space, or (b) the date Tenant
occupies the Relocation Space, the amount of the Minimum Annual Rent and the
amount of the monthly installments under Section 1(d)(i) of the Lease defining
“MINIMUM ANNUAL RENT” are deleted and the following are substituted therefor:

                         
Relocation Space


--------------------------------------------------------------------------------


Lease Year
 
Per Rentable Square
Foot Per Year  

Annual  

Monthly
 
                       
 
                       
1
  $ 8.91     $ 70,807.80     $ 5,900.65  
 
                       
 
                       
2
  $ 9.41     $ 74,781.24     $ 6,231.77  
 
                       
 
                       
3
  $ 9.91     $ 78,754.80     $ 6,562.90  
 
                       
 
                       
4
  $ 10.41     $ 82,728.24     $ 6,894.02  
 
                       
 
                       
5
  $ 10.91     $ 86,701.80     $ 7,225.15  
 
                       

For purposes hereof, a Relocation Space Lease Year shall mean the period from
the Effective Date through the succeeding 12 full calendar months (including for
the first Relocation Space Lease Year any partial month from the Effective Date
until the first day of the first full calendar month thereafter) and each
succeeding 12 month period thereafter during the Term.

9. Effective on the Effective Date, Section 1(d)(ii) of the Lease defining
“ANNUAL OPERATING AND ELECTRICAL EXPENSES” is deleted in its entirety and the
following is substituted therefor:

“(ii) Estimated ‘ANNUAL OPERATING AND ELECTRICAL EXPENSES’: $64,764.00
(Sixty-Four Thousand Seventy Hundred Sixty-Four and 00/100 Dollars), payable in
monthly installments of $5,397.00 (Five Thousand Three Hundred Ninety-Seven and
00/100 Dollars), subject to adjustment (§7(a)).”

“Estimated ‘ANNUAL ELECTRICAL EXPENSES’: $38,172.00 (Thirty-Eight Thousand One
Hundred Seventy-Two and 00/100 Dollars), payable in monthly installments of
$3,181.00 (Three Thousand One Hundred Eighty-One and 00/100 Dollars), subject to
adjustment and reconciliation based upon actual readings of the submeter
measuring electric usage in the server room of the Premises and based upon
Tenant’s Proportionate Share of actual electric consumption for the Building,
including the portion of the Premises other than the server room, and the Common
Areas.”

10. Effective on the Effective Date, Section 1(e) of the Lease defining
“PROPORTIONATE SHARE” is amended by deleting the reference to “20%” and
inserting “34.37%” in its place.

11. Tenant and its Agents shall have the right, at Tenant’s own risk, expense
and responsibility, at all reasonable times during the period commencing two
(2) weeks prior to the Effective Date, to enter the Relocation Space for the
purpose of taking measurements and installing its furnishings and equipment,
provided that Tenant does not interfere with or delay the work to be performed
by Landlord, Tenant uses contractors and workers compatible with the contractors
and workers engaged by Landlord, and Tenant obtains Landlord’s prior written
consent.

12. Landlord shall confirm the Effective Date and the Expiration Date by
executing a relocation space commencement certificate in the form attached as
Exhibit “D”.

13. Sections 37, 38, 41 and 42 of the Lease are hereby deleted in their
entirety.

14. Effective on the Effective Date, Sections 14, 15, 16 and 17 of the
Assignment and Termination Agreement and, as to the Lease only, Section 20
thereof, shall be null and void and of no further force or effect.

15. Provided that Landlord has not given Tenant notice of default more than two
(2) times after the Effective Date and that there then exists no event of
default by Tenant under the Lease nor any event that with the giving of notice
and/or the passage of time would constitute a default, Tenant shall have the
right and option, exercisable by giving Landlord a minimum of nine (9) months
prior written notice thereof, to terminate the Lease at the expiration of the
thirty-sixth (36th) full month after the Effective Date and by paying Landlord
at the time of giving such notice an amount equal to (a) Twenty-Six Thousand Two
Hundred Sixty-Four Dollars ($26,264.00) plus (b) the unamortized cost of the
carpet and vinyl cove base referred to in paragraph 3 above. Tenant shall pay
all Rent under the Lease and abide by all of the terms and conditions of the
Lease through and including such early termination date. This paragraph 15 and
the rights granted to Tenant hereunder shall automatically become null and void
and of no further force or effect upon (a) Landlord and Tenant entering into an
agreement to expand or reduce the number of rentable square feet leased under
this Lease, or (b) Landlord’s receipt of written notice from Tenant exercising
Tenant’s rights under paragraph 16 below.

16. (a) Provided that Landlord has not given Tenant notice of default more than
two (2) times after the Effective Date and that there then exists no event of
default by Tenant under the Lease nor any event that with the giving of notice
and/or the passage of time would constitute a default, Tenant shall be entitled
to exercise the rights set forth below in this paragraph 16.

(b) If at any time during the term of this Lease Tenant desires to lease at
least 35% more square footage than is then leased by Tenant under the Lease and
such additional space is not available in the Building and Tenant enters into a
lease with Landlord for such larger space in any of Landlord’s buildings in
Great Valley Corporate Center or the Wayne/King of Prussia submarkets, Landlord
agrees that, at Tenant’s request, Landlord will enter into an agreement with
Tenant to terminate the Lease as of the commencement date of the lease for the
larger space. Tenant shall comply with all the terms and conditions of the Lease
through the Termination Date; thereafter neither party shall have any further
rights or obligations under the Lease other than any obligations of Tenant or
Landlord which by their terms survive the expiration or earlier termination of
the Lease, including, without limitation, Tenant’s and Landlord’s obligation as
required under Section 7(a) of the Lease entitled “Payment of Operating
Expenses”.

(c) Tenant may notify Landlord in writing at any time during the Term that
Tenant wishes to lease such larger amount of space. Landlord shall search its
inventory of vacant office space at that time in the Great Valley Corporate
Center or Wayne/King of Prussia submarkets, and shall determine whether it has
vacant office space, not then committed to a particular tenant or under
negotiation to a particular tenant or other prospect, that would be suitable for
Tenant’s office needs as made known to Landlord at that time. Landlord shall
respond to Tenant’s notice, within 10 business days after receipt of Tenant’s
notice, by either identifying the vacant space in buildings that it owns that
could be made available to Tenant, or advising Tenant that is currently has no
space of the necessary size available.

(d) If Landlord’s notice indicates that particular space is available, then
Landlord shall promptly meet with Tenant to inspect the available space.
Landlord and Tenant shall then negotiate the proposed terms and conditions for
the lease of the proposed new space which shall require, inter alia, a minimum
five (5) year term, without an early termination option, Minimum Annual Rent at
a market rate, but in any event not less than the rates payable hereunder from
time to time during the remaining Term of the Lease, and other market terms. The
parties shall at that time sign a new lease, or a lease amendment, that reflects
the terms of the new arrangement that has been negotiated. Construction and
occupancy will then take place as set out in that new lease or amendment.

(e) If Landlord has no comparable space available, then Landlord shall so notify
Tenant, and Landlord shall have no further obligation with respect to Tenant’s
notice. Absent a request, Landlord shall not have the affirmative obligation to
search its inventory for comparable space for Tenant every time such space
becomes available; however, Landlord may on its own initiative notify Tenant in
writing when and if any such comparable space becomes available, and if Tenant
is interested in such space in its sole discretion, then thereafter the
procedure shall be as provided in subparagraph (d) above. Notwithstanding the
above, Tenant may inquire from time to time as to the availability of additional
space within Landlord’s portfolio of property.

(f) This right to request relocation is a one-time right if and when exercised
by Tenant, is personal to Tenant and is non-transferable to any assignee or
sublessee (regardless of whether any such assignment or sublease was made with
or without Landlord’s consent) or other party.

(g) This paragraph 16 and the rights granted to Tenant hereunder shall
automatically become null and void and of no further force or effect upon
Landlord’s receipt of written notice from Tenant exercising its option of early
termination pursuant to paragraph 16 above.

17. The parties agree that they have dealt with no brokers in connection with
this Second Amendment, except for CB Richard Ellis, Inc., whose commission shall
be paid by Landlord pursuant to separate agreement. Each party agrees to
indemnify and hold the other harmless from any and all claims for commissions or
fees in connection with the Relocation Space and this Second Amendment from any
other real estate brokers or agents with whom they may have dealt.

18. Tenant acknowledges and agrees that the Lease is in full force and effect
and Tenant has no claims or offsets against Rent due or to become due hereunder.

19. Except as expressly modified herein, the Lease shall remain in full force
and effect in accordance with its terms. Specifically, without limitation, in
the event of any default by Tenant of any of its obligations under the Lease, as
hereby amended, Landlord may pursue all remedies available under the Lease or
otherwise at law or in equity. Accordingly, Tenant agrees to the following:

(a) When the Lease, as hereby amended, and the Term or any extension thereof
shall have been terminated on account of any default by Tenant, or when the Term
or any extension thereof shall have expired, Tenant hereby authorizes any
attorney of any court of record of the Commonwealth of Pennsylvania to appear
for Tenant and for anyone claiming by, through or under Tenant and to confess
judgment against all such parties, and in favor of Landlord, in ejectment and
for the recovery of possession of the Premises, for which the Lease, as hereby
amended, or true and correct copies thereof shall be good and sufficient
warrant. AFTER THE ENTRY OF ANY SUCH JUDGMENT A WRIT OF POSSESSION MAY BE ISSUED
THEREON WITHOUT FURTHER NOTICE TO TENANT AND WITHOUT A HEARING. If for any
reason after such action shall have been commenced it shall be determined and
possession of the Premises remain in or be restored to Tenant, Landlord shall
have the right for the same default and upon any subsequent default(s) or upon
the termination of the Lease or Tenant’s right of possession as herein set
forth, to again confess judgment as herein provided, for which the Lease, as
hereby amended, or true and correct copies thereof shall be good and sufficient
warrant.

(b) If Tenant shall default in the payment of the Rent due hereunder and such
default shall continue beyond applicable notice and/or cure periods herein
contained, Tenant hereby authorizes any attorney of any court of record of the
Commonwealth of Pennsylvania, upon an additional five (5) days’ prior written
notice to Tenant, to appear for Tenant and to confess judgment against Tenant,
and in favor of Landlord, for all sums due hereunder plus interest, costs and an
attorney’s collection commission equal to the greater of 10% of all such sums or
$1,000, for which the Lease, as hereby amended, or true and correct copies
thereof shall be good and sufficient warrant. TENANT UNDERSTANDS THAT THE
FOREGOING PERMITS LANDLORD TO ENTER A JUDGMENT AGAINST TENANT WITHOUT PRIOR
WRITTEN NOTICE OR HEARING. ONCE SUCH A JUDGMENT HAS BEEN ENTERED AGAINST TENANT,
ONE OR MORE WRITS OF EXECUTION OR WRITS OF GARNISHMENT MAY BE ISSUED THEREON
WITHOUT FURTHER NOTICE TO TENANT AND WITHOUT A HEARING, AND, PURSUANT TO SUCH
WRITS, LANDLORD MAY CAUSE THE SHERIFF OF THE COUNTY IN WHICH ANY PROPERTY OF
TENANT IS LOCATED TO SEIZE TENANT’S PROPERTY BY LEVY OR ATTACHMENT. IF THE
JUDGMENT AGAINST TENANT REMAINS UNPAID AFTER SUCH LEVY OR ATTACHMENT, LANDLORD
CAN CAUSE SUCH PROPERTY TO BE SOLD BY THE SHERIFF EXECUTING THE WRITS, OR, IF
SUCH PROPERTY CONSISTS OF A DEBT OWED TO TENANT BY ANOTHER ENTITY, LANDLORD CAN
CAUSE SUCH DEBT TO BE PAID DIRECTLY TO LANDLORD IN AN AMOUNT UP TO BUT NOT TO
EXCEED THE AMOUNT OF THE JUDGMENT OBTAINED BY LANDLORD AGAINST TENANT, PLUS THE
COSTS OF THE EXECUTION. Such authority shall not be exhausted by one exercise
thereof, but judgment may be confessed as aforesaid from time to time as often
as any of said rental and other sums shall fall due or be in arrears, and such
powers may be exercised as well after the expiration of the initial term of the
Lease and during any extended or renewal term of the Lease and after the
expiration of any extended or renewal term of the Lease.

(c) The warrants to confess judgment set forth above shall continue in full
force and effect and be unaffected by amendments to the Lease or other
agreements between Landlord and Tenant even if any such amendments or other
agreements increase Tenant’s obligations or expand the size of the Premises.
Tenant waives any procedural errors in connection with the entry of any such
judgment or in the issuance of any one or more writs of possession or execution
or garnishment thereon.

(d) TENANT KNOWINGLY AND EXPRESSLY WAIVES (i) ANY RIGHT, INCLUDING, WITHOUT
LIMITATION, UNDER ANY APPLICABLE STATUTE, WHICH TENANT MAY HAVE TO RECEIVE A
NOTICE TO QUIT PRIOR TO LANDLORD COMMENCING AN ACTION FOR REPOSSESSION OF THE
PREMISES AND (ii) ANY RIGHT WHICH TENANT MAY HAVE TO NOTICE AND TO HEARING PRIOR
TO A LEVY UPON OR ATTACHMENT OF TENANT’S PROPERTY OR THEREAFTER.

20. Notwithstanding anything in subsections 20(a) and (b) above to the contrary,
Landlord will provide fifteen (15) days prior written notice prior to obtaining
a writ of possession or writ of execution and Tenant is entitled to written
notice of the entry of the judgment entered by confession, and thereafter thirty
(30) days to respond, or as otherwise permitted by law.

21. This Second Amendment shall be binding upon and inure to the benefit of the
parties and their respective successors and permitted assigns.

1

IN WITNESS WHEREOF, Landlord and Tenant have executed this Second Amendment as
of the day and year first above written.

LANDLORD:
LIBERTY PROPERTY LIMITED PARTNERSHIP

          By:   Liberty Property Trust, Sole General Partner

 
       
 
  By:   /s/ James J. Mazzarelli, Jr.
 
       
 
      Name: James J. Mazzarelli, Jr.
Title: Senior Vice President, City Manager



      TENANT:

VERTICALNET, INC.

By: /s/ Gene S. Godick



      Name: Gene S. Godick
Title: Executive Vice President and Chief Financial Officer

2

EXHIBIT “A”

PLAN SHOWING RELOCATION SPACE

TO BE ATTACHED

3

EXHIBIT “B”

PLAN OF RELOCATION SPACE IMPROVEMENTS AND SCOPE OF WORK

TO BE ATTACHED

4

EXHIBIT “C”

RELOCATION SPACE SPECIFICATIONS

TO BE ATTACHED

5

EXHIBIT “D”

RELOCATION SPACE COMMENCEMENT CERTIFICATE

VerticalNet, Inc.
400 Chesterfield Parkway
Malvern, PA 19355

     
RE:
  Second Amendment to Lease Agreement For Premises located at
400 Chesterfield Parkway, Malvern, Pennsylvania
Between Liberty Property Limited Partnership, as Landlord, and
VerticalNet, Inc., as Tenant

This is to confirm the following with respect to the Second Amendment to Lease
Agreement (the “Lease Amendment”):

         
1.
2.
3.
  Date of Lease Amendment:
Effective Date:
Expiration Date:        , 2005
     , 2005
     , 2010

4. Rent and operating expenses due on or before the Effective Date for the
period from the Effective Date until the first day of the next calendar month
(Not applicable if the Effective Date is the first day of the calendar month):

         
Minimum Annual Rent:
  $ —  
Annual Operating Expenses:
  $ —  
TOTAL:
  $ —  

Thereafter regular monthly payments due in the following amounts until adjusted
in accordance with the Lease Amendment:

         
Monthly Rent Installment:
  $ —  
Monthly Operating Payment:
  $ —  
TOTAL MONTHLY PAYMENT:
  $ —  

6

If you disagree with any of the information set forth above, please advise us in
writing within five days of your receipt of this letter; otherwise the Effective
Date and the Expiration Date of the Lease will be as set forth above.

Sincerely,

LANDLORD:
LIBERTY PROPERTY LIMITED PARTNERSHIP

                  By:   Liberty Property Trust, Sole General Partner

 
  By:
    —  
 
          Name: James J. Mazzarelli, Jr.

 
          Title: Senior Vice President, City Manager


7